—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Appellate Division, Second Department) to review a determination of respondent which found petitioner guilty of, inter alia, gross misconduct in the performance of unauthorized medical procedure.
Petitioner, a respiratory therapy technician, contends that respondent, in finding petitioner guilty of the disciplinary charges filed against him, selectively relied on questionable actions and managerial decisions taken by petitioner’s supervisory personnel. The record, however, belies petitioner’s assertions and we find substantial evidence to support respondent’s determination. In addition, the penalty of suspension for one month without pay was not so disproportionate to the offenses as to be considered shocking to one’s sense of fairness. Petitioner’s remaining arguments have been considered and rejected as unpersuasive.
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.